Citation Nr: 1436535	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  07-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as due to exposure to radiation.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as due to exposure to radiation.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a low back condition.

6.  Entitlement to service connection for a shoulder condition.

7.  Entitlement to service connection for a disability residual to inoculations received during service.

8.  Entitlement to increased rating for the service-connected bilateral hearing loss disability, initially rated as 20 percent disabling prior to March 6, 2007, and as 40 percent disabling from that date.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. FG


ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that in relevant part denied service connection for hypertension, a low back condition, a shoulder condition and a disability manifested by alleged injections of anthrax, sarin or VX during service.  The same rating decision granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) initial rating effective from May 18, 2004.  During the course of the appeal the initial rating was increased to 20 percent effective May 18, 2004, and a rating of 40 percent was subsequently assigned from March 6, 2007.  

Also on appeal is a March 2008 RO rating decision that denied service connection for a lung condition and for peripheral neuropathy of the bilateral upper and bilateral lower extremities.

In November 2013 the Veteran testified before the undersigned Veterans Law Judge (VLJ) by videoconference from the RO.  A transcript of his testimony is of record.

The Veteran contends that the issues before the Board include entitlement to service connection for an acquired psychiatric disorder (claimed as depression) and for residuals of an injury to the jaw.  The VLJ provisionally permitted the Veteran to testify in regard to these claims pending verification these two issues are actually on appeal.  Review of the file shows these claims were denied by an RO rating decision in June 2007, and the Veteran submitted a timely Notice of Disagreement (NOD) in July 2007.  The RO issued an SOC in October 2007 but the Veteran did not respond with a substantive appeal.  The RO closed out the appeal in June 2008. The RO thereafter issued a Supplemental SOC (SSOC) on May 2, 2013 erroneously including those issues, but the letter advised the Veteran that he had 30 days within which to submit a substantive appeal.  However, the substantive appeal was not received within that 30 day period.  The Board accordingly finds the Veteran did not file a timely substantive appeal in regard to the issues of entitlement to service connection for an acquired psychiatric disorder or service connection for residuals of an injury to the jaw, and those issues are accordingly not before the Board.

The issues of service connection for a jaw disability and psychiatric disability have again been raised by the Veteran.  As noted above, the Board does not have jurisdiction over them, and they are referred to the Agency of Original Jurisdiction for appropriate action. 

The issue of initial evaluation for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a diagnosed respiratory disability.

2.  The Veteran is not shown to have been exposed to radiation in service and does not have peripheral neuropathy of the upper or lower extremities that is shown to be etiologically related to service.

3.  Hypertension was not shown in service or for many years thereafter, and the Veteran's current hypertension is not etiologically related to service.

4.  The Veteran does not have a diagnosed low back disability.  

5.  The Veteran does not have a current shoulder disability that is etiologically related to service.

6.  There is no probative evidence showing the Veteran was experimentally injected with toxins during service and no medical evidence showing the Veteran to have disabling residuals of any inoculations actually received during service.


CONCLUSIONS OF LAW

1.  The requirements to establish service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The requirements to establish service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The requirements to establish service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The requirements to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

5.  The requirements to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).
 
6.  The requirements to establish service connection for a shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

7.  The requirements to establish service connection for a disability residual to inoculations received during service have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, the Veteran was provided pre-adjudication notice in July 2004 and additional compliant notice in a letter dated    in March 2006.  The RO subsequently readjudicated the appeal by a Statement of the Case (SOC) in December 2006.  At any rate, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The record also reflects that the Veteran has been provided appropriate assistance in developing his claim.  Service treatment records (STRs) and available post-service medical evidence identified by the Veteran have been obtained.  The Board notes that the Veteran has not been afforded a VA examination in support of his claims for service connection.  However, there is no evidence of hypertension or disabilities   of the lungs, back, shoulders or peripheral nerves in service or for many years thereafter, and there is no competent evidence suggesting current conditions, if extant, are related to service.  Accordingly, a VA examination and opinion is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in        virtually every veteran's disability case").

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the claimant and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Additionally, the Veteran volunteered his history in service, his treatment history and his symptoms since service.  The Veteran has not asserted  that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified        any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

However, where a veteran served continuously on active duty for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis, hypertension, and organic diseases of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Certain cancers may be presumptively service-connected if they become manifested within a radiation-exposed veteran.  38 C.F.R. § 3.309(d)(2).  A "radiation-exposed veteran" means a veteran who while serving on active participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).

The term "radiation risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; participation in the postwar occupation of Hiroshima or  Nagasaki, Japan during the period August 1945 to July 1946 ; internment as a prisoner of war in Japan or service on active duty in Japan immediately following such internment  immediately after World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of United States  occupation forces in Hiroshima or Nagasaki during the period August 1945 to July 1946; service in which the servicemember was, as part of his or her duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, under certain conditions; service before January 1, 1974, on Amchitka Island, Alaska, or during such period the veteran was exposed to ionizing radiation related to underground nuclear tests; or, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under the Energy Employees Occupational Illness Compensation Program.  38 C.F.R. § 3.309(d)(3)(i)(D)

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

Service Connection for a Respiratory Disorder

Service treatment records (STRs) show no indication of a chronic respiratory disorder in service.  In June 1963 he was treated for three days on an inpatient 
basis for "common cold."  He was treated in April 1964 for a cold with sore throat, characterized as a viral syndrome.  In September 1964 he was again treated for   cold with cough and low-grade fever; a chest X-ray that was performed to rule     out pneumonitis was negative and the eventual clinical impression was upper respiratory infection (URI).  In April 1965 he was again treated for URI.  

The Veteran had a separation examination in March 1965.  In the self-reported Report of Medical History the Veteran denied prior history of chronic or frequent colds, sinusitis, hay fever, asthma, shortness of breath, pain or pressure in the chest or chronic cough.  The corresponding Report of Medical Examination showed the lungs and chest to be clinically normal.  In April 1965 the Veteran asserted his condition had not changed since that examination, and he was thereupon discharged from service in May 1965.

A VA outpatient clinic history and physical examination in June 2001 showed the lungs to be clear to auscultation and percussion.  No respiratory abnormality was noted.  A VA primary care clinic (PCC) note in December 2001 showed similar observations. 

The Veteran had a VA annual examination in December 2003 in which he denied current shortness of breath or chest pain or pressure.  The lungs were clear to auscultation (CTA) and no respiratory abnormality was noted. 

The Veteran testified before the Board that during service with the 1st Armored Division at Fort Hood, Texas he was constantly in the field on exercises, during which he was exposed to dust, exhaust fumes from the tanks, fumes from fuel and from cleaning compounds and fumes from ammunition that had been fired from the tanks.  The Veteran admitted he had never been diagnosed with a respiratory disorder.

Careful review of the Veteran's VA treatment records associated with the Compensation and Pension Records Interchange (CAPRI) shows no indication     the Veteran has a current, chronic respiratory disorder.  CAPRI records contain extensive treatment notes for a variety of complaints, during which the Veteran was consistently noted to have normal/unremarkable chest and lungs.  CAPRI records are also silent in regard to any subjective complaint of chronic respiratory symptoms.

The Veteran has asserted he was exposed to dust, fumes and other irritants 
during service.  The Veteran's account is consistent with his military occupational specialty (MOS) and is deemed to be credible.  Also, the Veteran is shown to     have been treated during service on several occasions for colds.  However, that       a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

To the extent the Veteran believes he has a diagnosed respiratory disability that is related to service, the Board notes that diagnosis of respiratory disabilities and the etiology of such are not matters capable of lay observation.  Thus, his opinion as to the diagnosis or etiology of any respiratory symptoms is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent and probative evidence does not reflect a current diagnosis of a chronic respiratory disorder for which service connection can be considered; accordingly, the first element of service connection (medical evidence of a current disability) is not met and the claim must be denied.

As noted below, the Veteran has asserted he has symptoms residual to having been injected with various toxins as a "guinea pig" during service; he has sometimes attributed his claimed respiratory symptoms to such injections.  The Board has found in the discussion below that the Veteran is not shown to have been experimentally injected with toxins.  At any rate, in the absence of a diagnosed disability, his account does not support service connection for a respiratory disorder.  

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.   

Service Connection for Peripheral Neuropathy 

In his claim for service connection for peripheral neuropathy, received in September 2007, the Veteran asserted his belief that the disorder was due to exposure to radiation in service.

STRs show no complaint of any peripheral neuropathy in service.  The Veteran had a separation examination in March 1965 in which neurological evaluation was clinically normal.  In April 1965 the Veteran asserted his condition had not changed since that examination, and he was thereupon discharged from service in May 1965.

A VA outpatient clinic history and physical examination in June 2001 showed the peripheral nerves to be normal to light touch and pinprick sensation; no neurological deficit was noted.  A VA PCC note in December 2001 showed similar observations.

The Veteran had a VA annual examination in December 2003.  The examination report is silent in regard to any complaint of peripheral neuropathy, and neurological examination showed no deficits.

In "buddy statements" dated in October 2004 and September 2007 Mr. HJ asserted he had attended basic training with the Veteran during the period May-July 1963 in Fort Ord, California.  The trainees were told they would experience a "low-yield blast."  Similarly, in a statement dated in October 2006, Mr. JA stated the Veteran had told him that during basic training he and his company were taken to the firing range and subjected to a low-yield atomic blast; the purpose was to show the trainees what such a blast would feel like.  

In July 2011 and in May 2012 the Veteran reported in-service stressors he asserted had caused him to develop posttraumatic stress disorder (PTSD).  One such stressor was that during basic training he was exposed to "a little dose of low-yield radiation."  The Veteran experienced the heat and felt the blast, and when the unit was allowed to turn around he saw the mushroom cloud a few miles away.

The Veteran testified before the Board that he did not have diabetes or any other underlying physical disorder that could account for his numbness in the extremities; accordingly, he believed that his symptoms were due to having been injected with experimental substances during service.

The record does not show, and the Veteran does not allege, that he has a radiation-presumptive disease listed 38 C.F.R. § 3.309(d)(2), or that he participated in a radiation risk activity listed in 38 C.F.R. § 3.309(d)(3).  He is accordingly not entitled to presumptive service connection as a "radiation exposed veteran" within the meaning of 38 C.F.R. §§ 3.309(d) and 3.311.

Addressing the Veteran's contention that he was exposed to a low-yield nuclear burst during basic training, as endorsed by Mr. HJ, the Board is not aware of any nuclear explosion having ever taken place at Fort Ord, which is an installation just 115 miles from metropolitan San Francisco and just minutes away from Monterey.  Fort Ord is known to have utilized simulated nuclear explosions, which use high explosives to replicate the mushroom cloud and effects of light/blast/heat to train soldiers to identify and properly react to a nuclear explosion; such training devices do not use nuclear materials and do not produce any actual radioactivity.  While the Veteran and Mr. HJ may sincerely believe that they were exposed to actual nuclear burst with attendant radiation, the Board cannot concede that such exposure actually occurred.

Moreover, to the extent the Veteran believes he has a diagnosed peripheral neuropathy disability that is related to service, the Board notes that diagnosis of neurological disabilities and the etiology of such are not matters capable of lay observation.  Thus, his opinion as to the diagnosis or etiology of any respiratory symptoms is not competent medical evidence.  See Jandreau, 492 F.3d 1372.

In any event, turning to the question of whether the Veteran's claimed peripheral neuropathies are otherwise entitled to service connection, the Board has found no medical diagnosis of any peripheral neuropathies of the upper or lower extremities.  Neurological examinations in CAPRI have consistently shown no deficit.  The Board accordingly finds the Veteran has not shown a disability for which service connection can be considered.  Brammer, 3 Vet. App. 223, 225.

Based on the evidence of record and analysis above the Board finds that the preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the upper or lower extremities.  Accordingly, the criteria for service connection are not met and the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.   


Service Connection for Hypertension 

STRs show no indication of hypertension in service.  The Veteran had a separation examination in March 1965 in which he specifically denied a history of high or low blood pressure; the corresponding medical examination report showed the heart and vascular system to be clinically normal with blood pressure of 124/80.  In April 1965 the Veteran asserted his condition had not changed since that examination, and he was thereupon discharged from service in May 1965.

A VA outpatient clinic history and physical examination in June 2001 noted a history of hypertension for five years (i.e., since approximately 1996).

In his claim for service connection, received in May 2004, the Veteran asserted hypertension had become manifest in 1975 (10 years after discharge from service).

Review of the evidence shows the Veteran has a competent diagnosis of hypertension.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In this case there is no medical evidence associating the Veteran's hypertension with service.  The Veteran did not have hypertension at the time of his discharge from service, as affirmatively demonstrated by STRs.  There is no medical evidence of hypertension prior to approximately 1996 (per VA records); the Veteran himself asserts hypertension became manifest in 1975, but this is ten years after discharge from service.  Accordingly, there is no objective or subjective evidence showing the disorder was present to any degree in service or within the first year after discharge from service, and entitlement to service connection under the provisions of 38 C.F.R. § 3.309(a) is not shown.

Notwithstanding the presumption, a veteran may show entitlement to service connection with proof of direct causation, but the file contains no competent medical opinion associating the Veteran's hypertension with service.  By the act of asserting a claim for service connection the Veteran has indicated his own belief that hypertension is related to service, but he has not articulated any supporting rationale for his belief.  Further, hypertension is a disorder that may be associated with a number of different etiologies; the cause of the Veteran's own hypertension is accordingly a complex medical question that is not within the competence of a layperson.  Jandreau, 492 F.3d 1372; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In sum, upon review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension arose in service or within one year following discharge from service, and there is no competent evidence suggesting his hypertension is otherwise etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.   

Service Connection for a Low Back Condition and Shoulder Condition

STRs show no indication of a chronic low back disability or shoulder disability in service.  The Veteran had a separation examination in March 1965 in which the spine and other musculoskeletal and the upper extremities were clinically normal.  In April 1965 the Veteran asserted his condition had not changed since that examination, and he was thereupon discharged from service in May 1965.

A VA outpatient clinic history and physical examination in June 2001 showed the spine to have normal curvature and to be non-tender; the Veteran denied any joint ache or muscular weakness, and no abnormality of the spine or shoulders was noted.  A VA primary care clinic (PCC) note in December 2001 showed similar observations.

The Veteran had a VA annual examination in December 2003.  The examination report is silent in regard to any complaint of shoulder pain or low back pain.  Examination showed the Veteran to move all extremities through range of motion (ROM); there were no obvious deformities.

In his claim for service connection, received in May 2004, the Veteran asserted low back pain and shoulder pain began in the 1960s.

The Veteran had a VA consultation in June 2005 in which he complained of bilateral shoulder pain that he stated began in 1962.  He also reported back pain  and lower extremity pain, all of which he attributed to having been used in service as a "guinea pig" (injected with unknown substances and having vials of blood drawn without explanation).  Examination showed the shoulders to be muscular  and symmetrical; range of motion was grossly normal   but with reported pain toward the end of elevation.  The clinician diagnosed impingement syndrome of   the bilateral shoulders.  The clinician also noted the Veteran had chronic pain not just in the shoulders but in multiple sites, and seemed to be more interested in getting answers to his unresolved concerns than in getting medical treatment. 

The Veteran presented to the VA PCC complaining of generalized joint pain, mostly in the back, shoulders, hands and bilateral lower legs.  The clinician did not record any impression or diagnosis of underlying disorder.

A statement from Mr. FG dated in October 2006 asserts the Veteran began complaining of shoulder pain in the mid-1970s.  A letter from Mr. FF dated in July 2008 states the Veteran began complaining of shoulder pain after he returned from service.  A letter from the Veteran's father dated in March 2009 asserts that after the Veteran returned home from service he experienced significant neck/back pain and regular body soreness.  A letter from the Veteran's wife dated in August 2009 similarly asserts that after service the Veteran suffered from significant back pain with a lot of body soreness.

A VA PCC note dated in May 2013 that is associated with CAPRI records in Virtual VA shows the Veteran had shoulder pain that was secondary to stenosis of the cervical spine (see also VA neurological consult in March 2013 that found disc bulge at C3-4 and mild stenosis at C5-6).  

The Veteran testified before the Board that during service with the 1st Armored Division at Fort Hood, Texas he was a tank crewman and was constantly bounced around inside the tank.  Also, when dismounted to clean or otherwise service the tank he would frequently slip and stumble, resulting in trauma to the lower back.  He never sought treatment for these incidents during service.

The Board notes at the outset that the Veteran is not shown to have a diagnosed disability of the low back (thoracolumbar spine).  Pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, service connection for a low back disability is not warranted.  Brammer, 3 Vet. App. 223, 225.

Turning to the shoulders, the Veteran is shown to have been diagnosed in June 2005 with bilateral shoulder impingement syndrome, although CAPRI records do not document subsequent chronic shoulder disorder.  Thus, a medical diagnosis is shown and the question becomes whether such condition is related to service.  In this case, the Veteran does not assert, and the evidence of record does not suggest, that he had a shoulder injury in service.  His STRs reveal no complaints or findings of a shoulder disability.  Moreover, there is no competent evidence suggesting the current shoulder disability is related to service.  Accordingly, the preponderance of the evidence is against the claim for service connection for a shoulder disability, and the claim is denied.     

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.   



Service Connection for a Disability Residual to Inoculations

In his claim for service connection, received in May 2004, the Veteran asserted     he believed he had been used as a "guinea pig" during service and injected with anthrax, sarin (a nerve agent) and VX (another nerve agent).  During the course of his appeal he identified general joint pains, headaches and respiratory problems as the claimed residuals.  (As noted above, the Board had denied service connection for respiratory problems because the evidence of record does not show a diagnosed respiratory disorder). 

The Board notes at the outset that servicemembers were inoculated against anthrax and against nerve agents prior to the Persian Gulf War as a prophylactic measure, but the Board is unaware of any such inoculations in the 1960s when the Veteran performed active duty.  The Veteran's immunization record, which is associated with STRs, shows inoculations for smallpox, typhoid, tetanus, typhus, cholera, yellow fever, adeno, influenza and polio.  

The Veteran does not appear to assert that he has disabling residuals of routine immunizations; instead, he contends he was subjected to experimental injections as a "guinea pig."  

In support of his contention that he had been subjected to dangerous experiments, the Veteran has submitted a number of news articles detailing health concerns by former servicemembers who had participated in chemical and biological testing in the 1960s and 1970s.  Careful review of these articles shows that such tests were performed using volunteers and were performed at recognized testing sites such as Aberdeen Proving Ground and Fort Detrick.  Nothing in these articles points to experiments performed on non-volunteer subjects, or experiments being performed at locations such as Fort Ord.

A VA psychiatric treatment note in May 2005 shows the Veteran was referred for psychiatric evaluation by the PCP.  The Veteran reportedly had great difficulty describing the reason for his visit, and came to the clinic loosely enquiring about applying for disability for various physical symptoms (tingling in the fingertips and pain in the back, legs and shoulders).  The Veteran reported his symptoms began at age 22 in service following what he described as "shots of something that they used on us as guinea pigs."  The Veteran presented a newspaper clipping about soldiers exposed to chemicals and toxins who were able to apply for health benefits.  The Veteran appeared to be suggestible and endorsed all symptoms that were presented to him during the brief clinical interview.  The Veteran appeared to understand that there was a disconnect between his story of long-term pain since age 22 and coming in just now for treatment.  (The Veteran's attending psychiatrist subsequently opined that the Veteran's account probably referred to routine blood draws during service.)

The file contains letters from Mr. JA (dated in October 2006), from Mr. CG (dated in June 2007) and Mr. JMG (dated in February 2008) stating the Veteran had informed them that during basic training he and several others were selected to     get shots and give blood.  After the shots the Veteran felt pain all over his body. Thereafter the Veteran was repeatedly given shots and had blood drawn; despite the Veteran's inquiries he was not informed of the reasons for these procedures.  Since those shots the Veteran had experienced body pain "all over."

In July 2011 and in May 2012 the Veteran reported in-service stressors he asserted had caused him to develop PTSD.  One such stressor was being injected with serin during basic training; he stated that at the time he was hospitalized for what was characterized as pneumonia, but the Veteran believed he was misdiagnosed and that he was actually ill from the injections.  Since receiving the injections he has suffered from chronic headaches and soreness all over his body.

The Board finds at the outset that the Veteran is not shown to have been used as a "guinea pig" during service.  The Board in not aware of any instance in which servicemembers were subjected to injection with toxic substances on an experimental basis unless they had volunteered for such experiment; on such occasions the tests were performed at appropriate research facilities and were closely monitored.  The supporting letters by Messrs. JA, CG and JMG simply recount what the Veteran told them; they are not eyewitness accounts and have no probative value as to events during the Veteran's service.

In support of his theory of causation, the Veteran has asserted that his claimed symptoms (headaches and generalized joint pains) began with the reported injections and have been continuous thereafter.  While the Veteran is competent to report on what he has experienced, competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").   

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

The Board finds that the Veteran's current account of chronic headaches and generalized joint pains since basic training (in 1963) is internally inconsistent with his specific denial of such symptoms at the time of his separation examination (in March 1965).  Further, there is no clinical evidence of such complaints for many years after discharge from service, and the VA psychiatrist pointed out this "disconnect" in treatment records.  

Finally, the Board observes the Veteran has not been diagnosed with a chronic headache disorder (migraine headaches, tension headaches or other) and has not been diagnosed with body aches (arthralgia, myalgia, fibromyalgia or other).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board accordingly finds the Veteran has not shown a disability manifested by headaches and/or by generalized joint pains for which service connection can be considered.  Brammer, 3 Vet. App. 223, 225.

Upon review of the record, the Board finds that the most probative evidence fails to reflect that the Veteran suffers from a disability residual to inoculations in service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.   


ORDER

Service connection for a respiratory disorder is denied.

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Service connection for hypertension is denied.

Service connection for a low back condition is denied.

Service connection for a shoulder condition is denied.

Service connection for a disability residual to inoculations received during service is denied.



REMAND

The Veteran's most recent VA audiological evaluation was performed in March 2007.  In January 2013 the Veteran submitted correspondence in which he asserted his disability had increased in severity since that examination.  The Board therefore finds the Veteran should be afforded a new VA examination before the appeal for increased rating is adjudicated.  38 C.F.R. § 3.159(c)(4) (2013).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for hearing loss since March 2007.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain relevant VA treatment records dating since May 2013.  If any requested records are not available, the Veteran should   be notified of such. 

2.  Schedule the Veteran for a VA audiological evaluation.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The findings from audiological testing should be reported.   

3.  After the above and any additional development deemed necessary has been completed, then the AOJ should readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


